Filed 3/4/21 P. v. Coffman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C091319

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE014238)

           v.

 ADAM TOMMY COFFMAN,

                    Defendant and Appellant.




         Appointed counsel for defendant Adam Tommy Coffman filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm.
                        FACTUAL AND PROCEDURAL BACKGROUND
         In June 2019, defendant was charged with three counts of committing a lewd and
lascivious act on a child under 14 years of age (Pen. Code, § 288, subd. (a), count one


                                                             1
[hand to breast], count two [hand to breast different time than count one], and count three
[hand to genitalia area over clothes]).1 He pleaded not guilty to the charges. The
following evidence was adduced at trial.
       In June 2016, the 12-year-old victim2 lived with her mother, her older sister, and
her two younger brothers. Defendant, the victim’s uncle, also lived with the family.
Defendant had a bedroom downstairs, while the victim and her sister shared a room as
well as a bed upstairs. Because the victim would sometimes have trouble sleeping in her
room, she would sleep in her mother’s bedroom.
       The victim’s mother worked the night shift as a nurse. Defendant watched the
kids while she was at work. One night, the victim fell asleep in her mother’s bed. She
woke up after feeling something touching her breasts on the outside of her clothes. At
first, she thought it was either her dog or perhaps one of her brothers tossing in his sleep.
After realizing it was not her dog or her brother, she grabbed her nearby phone flashlight
and saw that it was defendant. She asked defendant what he was doing, and he
responded, “I’m sleeping.” When she asked why he was touching her, defendant did not
respond. She left the room and returned to the bedroom she shared with her sister.
       The victim’s sister asked her why she came back to their room, and she told her
sister that defendant was touching her. Half asleep, her sister did not comprehend what
she said, so in the morning the victim repeated what defendant had done to her. She
asked her sister if she should tell their mother; fearing that their mother would physically
harm defendant when she found out, the girls decided it would be better to tell her only if
it happened again.




1      Further undesignated statutory references are to the Penal Code.
2      The victim was 15 years old at the time of trial.

                                              2
       The next night, the victim’s mother went to work and defendant watched the
victim and her siblings. The victim was sleeping in her mother’s bedroom again when
defendant tried to touch her vaginal area. According to the victim, defendant tried to slip
his hand underneath the waistband of her shorts, but she kept moving so he would stop.
       The victim told her sister what happened. Her sister told her to call their mother.
According to the victim, she spoke with her mother and told her what defendant had
done. Upon arriving home from work, her mother confronted defendant and kicked him
out of the house.
       The victim’s mother testified that the victim initially told her that defendant had
gotten into bed with her, but that he did not do anything except put his arm around her;
the victim later told her the full extent of what happened at a friend’s house around
July 4.3 She also testified that around the time of the incidents she remembered smelling
cigarette smoke on her pillow; neither she nor her children smoked, but defendant did
smoke.
       Several months later, in March 2017, the victim reported the molestation to her
school counselor. As a mandated reporter, the counselor contacted law enforcement.
Officer Chay McCampbell responded to the victim’s school and interviewed her. She
told Officer McCampbell that on the first night, she was awakened by defendant touching
her breasts; she grabbed her cellphone, illuminated his face with the phone’s flashlight,
and asked what he was doing. She went back to her own bedroom and told her sister
what happened. The following night, she was awakened when defendant was lying next
to her and rubbing her clitoral area over her clothes; he was also fondling her breast. She




3      The mother’s friend similarly testified that the victim disclosed the molestation to
her on July 4, and she then told her mother what happened. The victim also disclosed the
abuse to her best friend at the time.

                                             3
jumped up and confronted defendant, but he claimed he was not even in the room and
had not touched her. She told her sister, and then decided to tell her mother.
       In April 2017, the victim underwent a Special Assault Forensic Evaluation (SAFE)
interview with a social worker who specializes in interviewing alleged sexual trauma
victims. A video of the SAFE interview was played for the jury.
       The prosecution called Dr. Anna Washington, a child psychologist, as an expert in
Child Sexual Abuse Accommodation Syndrome. She testified that her role was not to
state whether the charges against defendant were true or whether the victim suffered from
Child Sexual Abuse Accommodation Syndrome, but rather to explain to the jury common
myths and misconceptions about child sexual assault victims. According to Dr.
Washington, children often delay in disclosing abuse, and they disclose details
incrementally. Given their varying concepts of time and sequencing of events, children
may also have difficulty relating specific details to specific instances of ongoing abuse.
       During cross-examination, the victim denied making up the molestation
allegations because she thought defendant was lazy, or because she disliked defendant
living with her family. She also testified that defendant tried to touch her vagina the
second night, but did not actually do so. She did not remember telling an investigator
that he touched her clitoral area over her underwear with his fingers.
       Defendant testified on his own behalf. He admitted that in 2014 he was convicted
of burglarizing a liquor store. He moved in with his sister in 2015, and was supposed to
care for the children and do household chores. When not doing chores, he would stay in
his room and watch movies or play video games. He admitted he smoked but denied
smoking in his sister’s bedroom. He also denied ever crawling into bed with the victim
or committing any sexual act on her; he denied ever touching her in any sexual manner.
       On cross-examination, defendant said the victim sometimes lied about things like
a typical child. He surmised that she fabricated the molestation allegations against him,
perhaps at her mother’s behest, because he and her mother had earlier gotten into a fight

                                             4
over him smoking marijuana. Defendant could not explain how the smell of cigarette
smoke got on the victim’s mother’s pillow since he denied sleeping in her bed; he
believed she made up the cigarette smell in an attempt to corroborate the victim’s
allegations.
       The jury found defendant guilty on count one, but not guilty on count two. The
jury could not reach a verdict on count three, and the court declared a mistrial as to that
count. The court subsequently dismissed count three on the prosecutor’s motion.
       In November 2019, the trial court sentenced defendant to the midterm of six years
on count one. It awarded defendant 193 days of actual credit plus 29 days of conduct
credit for a total of 222 days of credit. The court imposed a $40 court operations
assessment (§ 1465.8), a $30 court facilities assessment (Gov. Code, § 70373), a $453.62
main jail booking fee (Gov. Code, § 29550.2), a $90.65 main jail classification fee (Gov.
Code, § 29550.2), an $1,800 restitution fine (§ 1202.4), and an $1,800 parole revocation
restitution fine, which was suspended unless parole was revoked (§ 1202.45). Defendant
filed a timely notice of appeal.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              5
                                 DISPOSITION
     The judgment is affirmed.



                                              /s/
                                          RAYE, P. J.



We concur:



    /s/
HULL, J.



    /s/
HOCH, J.




                                      6